Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 30, 2015

The Court of Appeals hereby passes the following order:

A16A0438. NATIONAL BOOK SWAP, LLC v. ROBERT SWARTHOUT III.

      On December 14, 2015, Appellee filed a MOTION TO DISMISS this appeal
based on Appellant’s failure to file a brief and enumeration of errors in support of its
appeal. This appeal was docketed on October 30, 2015. Accordingly, Appellant’s
brief and enumeration of errors were required to be filed no later than November 19,
2015. See Court of Appeals Rule 23 (a). To date, Appellant has failed to submit a
brief and enumeration of errors. Accordingly, Appellee’s MOTION TO DISMISS
is hereby GRANTED, and Case No. A16A0438 is DISMISSED for Appellant’s
failure to file a brief and enumeration of errors in support of its appeal.

                                        Court of Appeals of the State of Georgia
                                                                             12/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.